Wyly, J.
The plaintiffs injoined the execution of a judgment against them for $1850. The injunction was dissolved with twenty per cent, damages and they have appealed.
The defendants move to dismiss the appeal because the bond is not sufficient in amount; because the surety on the appeal bond is the same person who was surety on the injunction bond, and because the latter is not made party to the appeal.
*37The appeal was taken by motion and the appeal bond is in favor of the clerk. All parties are therefore before the court.
The appeal bond being for $2000 is ample for a suspensive appeal.
The injunction bond was given to protect the defendants from damages resulting from the injunction, the amount of which decreed by the court is only $370.
That the surety on the injunction bond is the security on the appeal bond is of no consequence; he was not condemned to pay anything and he is not an appellant. 12 La. 383; 2 R. 235.
The motion is therefore denied.